                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION



SUTTON LEASING, INC.,                          2:20-CV-10815-TGB

                  Plaintiff,
                                            ORDER GRANTING
      vs.                                 PLAINTIFF’S EX PARTE
                                          MOTION UNDER M.C.R.
VETERANS RIDESHARE, INC.,                   § 3.105(E)(2)(a) AND
VETERANS EXPRESS, LLC,                        SCHEDULING A
YOUR LEASING SOLUTION,                    TELEPHONIC HEARING
LLC, CAR CHAMPS FINANCE,                 PURSUANT TO § 3.105(E)(3)
LLC,

                  Defendants.


     On March 28, 2020, Plaintiff lessor, Sutton Leasing, Inc., (“Sutton

Leasing”), filed a complaint, in which it alleged that Defendants lessees,

had, among other things, defaulted under the terms of a master lease

agreement and were refusing to deliver possession of some 550 vehicles

that Plaintiff had leased to Defendants. ECF No. 2. On the same day,

Plaintiff filed a pleading (i.e., “Verified motion for immediate possession

pending final judgment and/or for injunctive relief”), in which it sought
to obtain: (1) an ex parte order that would direct Defendants to “refrain

from damaging, destroying, concealing or disposing of, or using so as to

substantially impair its value, the property until further order of the

                                    1
Court,” and (2) setting an expedited telephonic hearing to decide whether

Plaintiff should be granted possession of its property prior to final

judgment. ECF No. 2.

     For the reasons stated herein, the Court will GRANT Plaintiff’s

request for an ex parte order that directs Defendants to “refrain from

damaging, destroying, concealing or disposing of, or using so as to

substantially impair its value, the property until further order of the

Court,” pursuant to M.C.R. § 3.105(E)(2), having found good cause, and

GRANT Plaintiff’s request for an expedited telephonic hearing to

determine whether Plaintiff should be granted possession of the property

prior to final judgment, pursuant to M.C.R. § 3.105(E)(3). An expedited

telephonic hearing will be scheduled in a forthcoming order.

                                     I.
     Plaintiff is a Michigan-based company that specializes in vehicle

fleet management and leases numerous vehicles to customers. Verified

Complaint, ECF No. 1, PageID.3. Plaintiff alleges Defendants are

“affiliated business entities that operate a variety of vehicle leasing,

transportation and delivery service businesses.” Id. at PageID.4.

According to Plaintiff, Defendant Car Champs executed a Vehicle Lease

Agreement with Plaintiff (“Master Lease Agreement”), wherein Plaintiff

(as lessor) agreed to lease vehicles to Car Champs (as lessee) in exchange

for payment. Id. Plaintiff alleges that “[a]ll vehicles, or Units, leased by


                                     2
Sutton Leasing are governed by the Master Lease Agreement’s terms.”

Id.

      Under the terms of the Master Lease Agreement, ownership of, and

title to, the vehicles do not transfer to the lessee and the lessee does not

“acquire any right, title, or interest whatsoever, legal or equitable, in or

to such Unit.” ECF No. 1-2, PageID.37. Therefore, Plaintiff’s verified

complaint alleges that Plaintiff is the owner of the fleet of the

approximately 550 vehicles currently leased to Defendants. The lease

also requires the lessee to “inform Lessor [Sutton Leasing] of any change

in the location in which a Unit primarily is operated and, on request,

shall provide Lessor with data concerning the use and operation of such

Unit.” Id. at PageID.35. Further, default under the Master Lease

Agreement can occur several ways, including if the “[l]essee breaches any
terms or conditions of [the lease] and does not remedy such breach within

ten (10) days after demand by Lessor.” Id. at PageID.36. If default occurs,

the Master Lease Agreement empowers Plaintiff “without prejudice to

other remedies legally available to it and without notice to Lessee to take

possession of and remove all Units. . . . Lessee grants lessor the right to

enter any premises on which any Unit may be kept in order to repossess

and remove such Unit.” Id. The Master Lease Agreement includes a

Michigan choice of law provision. ECF No. 1-2, PageID.37.

      After Car Champs and Sutton Leasing signed the Master Lease
Agreement, a number of addenda were executed permitting Car Champs
                                     3
to sublease the vehicles to other entities and assign the Master Lease

Agreement to an “affiliated or related party” in exchange for an

additional $1 million security deposit. ECF No. 1, PageID.7. Car Champs

later assigned the lease or sublet the vehicles to Defendants Veterans

Express, Veterans Rideshare, and Your Leasing Solution (“YLS”). Id.

Under this agreement, Plaintiff alleges that approximately 550 vehicles

are currently leased by the Defendants. Id. at PageID.8.

     Plaintiff alleges that Defendants are currently holding the 550

vehicles owned by Sutton Leasing and are “refusing to relinquish

possession” despite being unable to pay its $600,000 per month lease.

ECF No. 2, PageID.142; ECF No. 1-14 (Plaintiff indicating to Pozek that

it had to pay Defendants’ bills for February and March 2020). Plaintiff

also claims that Defendants are refusing to permit Plaintiff access to the
vehicles or even tell Plaintiff where the vehicles are located. Id. In

support, Plaintiff provides an affidavit from a Sutton Leasing employee,

Robert Blair, who personally communicated with Chris Pozek—the

alleged controller and manager of Defendants—in which Blair states that

Pozek’s “companies are unable to meet the financial obligations owed to

Sutton Leasing” and “that there are approximately 12 missing titles for

the vehicles.” ECF No. 1-16, PageID.115. Blair also testified that he

personally visited a storage lot to inspect some of the vehicles leased to

Defendants and was told to leave. Id. He also references a call that
Plaintiff received from a storage company in Arkansas on March 24,
                                    4
2020, indicating that a “wrecker truck” was there to pick up a vehicle

owned by Plaintiff and leased to YLS and that the contact information

for the tow truck company were likely two individuals associated with

Pozek. Id. While the vehicle was not towed because the driver was given

an incorrect Vehicle Identification Number or VIN, Plaintiff alleges that

this incident demonstrates that “Pozek and the Defendants are clearly

trying to move the Units to new locations to further conceal their

whereabouts from Sutton Leasing.” ECF No. 1, PageID.19.

      Plaintiff contends its counsel has been in active communication

with Defendants’ counsel throughout March 2020 and asserts that

Defendants are now seeking upwards of $600,000 before it will release

the vehicles to Plaintiff. Id. at PageID.15; ECF No. 1-13. Plaintiff alleges

that Defendants refuse to relinquish the vehicles “arguing that there are
‘liens’ on the [vehicles] for ‘storage’ fees and ‘maintenance’ and ‘repair’

costs.” ECF No. 1, PageID.16. Plaintiff contends that there are no liens

on the vehicles and that Defendants are collectively indebted to Plaintiff

in the total amount of $25,471,731.90. ECF No. 1-19, PageID.134.1

                                          II.

      In its “verified motion for immediate possession pending final
judgment and/or for injunctive relief,” filed pursuant to Fed. R. Civ. P. 64



1 This is not intended to be a summary of all the allegations in Plaintiff’s complaint,
but rather those allegations the Court believes are most pertinent to resolving the
instant motion.
                                          5
and M.C.R. § 3.105, Plaintiff claims that Defendants have defaulted on

the Master Lease Agreement in several ways, including but not limited

to, by failing to make at least the last two monthly lease payments of

$600,000, refusing to permit Plaintiff to inspect the vehicles, and refusing

to voluntarily relinquish control of the vehicles. ECF No. 1, PageID.21,

23. Thus, Plaintiff believes that it is entitled to an ex parte order which,

if granted, would restrain Defendants from “damaging, destroying,

concealing, disposing of, or using so as to substantially impair its value,”

the vehicles Plaintiff currently has leased to Defendants (the collateral)

pending a hearing on its motion. It also believes that it is entitled to

immediate possession of the vehicles pending a final judgment and seeks

an expedited telephonic hearing for the Court to make such a

determination.
     Fed. R. Civ. P. 64 states, in part, that “every remedy is available

that, under the law of the state where the court is located, provides for

seizing a person or property to secure satisfaction of the potential

judgment.” And the Michigan Court Rules provide the following:

     After a motion for possession pending final judgment is filed,
     the court, if good cause is shown, must order the defendant to

     (a) refrain from damaging, destroying, concealing, disposing
     of, or using so as to substantially impair its value, the
     property until further order of the court; and

     (b) appear before the court at a specified time to answer the
     motion.
                                     6
M.C.R. § 3.105(E)(2) (emphasis added).

        But pursuant to Fed. R. Civ. P. 1, the Federal Rules of Civil

Procedure must “govern the procedure in all civil actions and proceedings

in the United States district courts.” Therefore, “Plaintiff’s request for

the issuance of an ex parte injunctive order will be construed as a motion

for the issuance of a temporary restraining order under Fed. R. Civ. P.

65(b).” JP Morgan Chase Bank, N.A. v. Superior Carpet Supplies, Inc.,

2009 WL 10720329, at *2 (E.D. Mich. June 19, 2009) (citing Glacier Sales

and Engineering, LLC v. Eagle Plastics Corp., 2007 WL 2694402, at *1

(E.D. Mich. Sept. 11, 2007) (request under M.C.R. § 3.105 to be analyzed

according to temporary restraining order standard); Wells Fargo Equip.

Finance, Inc. v. Eagle 1 Tree Serv., LLC, No. 08-13142, 2008 U.S. Dist.

LEXIS 70813 (E.D. Mich. Sept. 18, 2008) (same)).
        Rule 65(b), which governs temporary restraining orders, states, in

part:
        The court may issue a temporary restraining order without
        written or oral notice to the adverse party or its attorney only
        if (A) specific facts in an affidavit or verified complaint clearly
        show that immediate and irreparable injury, loss, or damage
        will result to the movant before the adverse party can be
        heard in opposition; and (B) the movant’s attorney certifies in
        writing any efforts made to give notice and the reasons why it
        should not be granted.
Moreover, to determine whether the Court should grant the temporary

restraining order, it must balance four factors: “(1) whether the movant

has shown a strong likelihood of success on the merits; (2) whether the

                                        7
movant will suffer irreparable harm if the injunction is not issued; (3)

whether the issuance of the injunction would cause substantial harm to

others; and (4) whether the public interest would be served by issuing the

injunction.” JPMorgan Chase, 2009 WL 10720329, at *2 (quoting

Overstreet v. Lexington-Fayette Urban Co. Gov’t, 305 F.3d 566, 573 (6th

Cir. 2002) (citations omitted)).

     Here, specific facts in Plaintiff’s verified complaint and the Affidavit

of Mr. Blair clearly show that immediate and irreparable loss or damage

will result to Plaintiff before Defendants can be heard in opposition

because Blair testified that Defendants have already attempted to move

and conceal vehicles owned by Plaintiff and Pozak admitted to Blair that

“his companies are unable to meet the financial obligations owed to

Sutton Leasing.” ECF No. 1-16. Plaintiff’s counsel has also certified in
the pending motion that it made efforts to seek concurrence with

Defendants’ counsel in the relief requested. ECF No. 2, PageID.137.

Further, the supported allegations contained in the motion justify the ex

parte nature of Plaintiff’s request; Plaintiff has come forward with

documented instances of Defendants’ attempts to relocate or conceal

Plaintiff’s property. And the Michigan Court Rule under which Plaintiff

seeks immediate relief, M.C.R. § 3.105(E) permits such an ex parte

motion.

     Plaintiff has also shown a likelihood of success on the merits of its
claim for an order demanding that Defendants “refrain from damaging,
                                     8
concealing, disposing of, or using so as to substantially impair its value,”

the vehicles, because Plaintiff has provided the Court with good cause to

do so. M.C.R. § 3.105(E)(2)(a) (explaining that the Court must order the

defendant to refrain from damaging, destroying or concealing the

property if, after the plaintiff files a motion for possession, the court

determines good cause has been shown). And as explained in greater

detail above, Plaintiff has provided evidence that it will suffer irreparable

harm if immediate relief is not granted. If Defendants are able to

continue to conceal Plaintiff’s vehicles, as alleged, Plaintiff will be unable

to recover some or all of the over $25 million Plaintiff alleges Defendants

currently owe Plaintiff. Additionally, the Court can discern no harm that

could come to others by issuing the temporary restraining order;

pursuant to the terms of the Master Lease Agreement, Plaintiff owns the
vehicles and has a right to inspect and repossess them. Finally, the public

interest would be served in issuing the temporary restraining order

because it would carry out Plaintiff’s rights under M.C.R. § 3.105(E)

without causing undue harm to Defendants.

     Therefore, Plaintiff is entitled to an ex parte temporary restraining

order directing Defendants to “refrain from damaging, destroying,

concealing, disposing of, or using so as to substantially impair its value,”

all vehicles Defendants are currently leasing from Plaintiff pursuant to

the Master Lease Agreement and any relevant accompanying addenda.


                                      9
      If a court determines that good cause has been shown and orders

the defendants to refrain from “damaging, destroying, concealing,” etc.,

the subject property pursuant to M.C.R.          2.105(E)(2)(a), subsection

(E)(2)(b) directs the defendants to “appear before the court at a specified

time to answer the motion,” and subsection (E)(3) directs the plaintiff to

serve a copy of the motion and the Court’s order pursuant to subsection

(E)(2)(a) on the defendants, at least seven (7) days before such a hearing.

Plaintiff here requests such a hearing.

                                     III.

      Accordingly, it is HEARBY ORDERED that:

(a) Defendants shall refrain from damaging, destroying, concealing,

disposing of, or using so as to substantially impair their value, all vehicles

Defendants are currently leasing from Plaintiff pursuant to the Master
Lease Agreement and any relevant accompanying addendums, until

further order of the Court; and;

(b) Plaintiff’s Counsel shall serve a copy of its Complaint (ECF No. 1), its

motion (ECF No. 2) and a copy of this Order on Defendants.

IT IS FURTHER ORDERED that the Court shall hold a hearing

regarding Plaintiff’s motion for immediate possession on a date to be

determined by the Court following service of the Complaint, motion, and

this Order on Defendants. The Court will reserve ruling on whether

Plaintiff is entitled to possession of the property pursuant to M.C.R. §
3.105(E)(4) until such time as Defendants provided a response to
                                     10
Plaintiff’s motion and the Court has held a full hearing allowing

opportunity to be heard on all sides.




     DATED: March 31, 2020.




                                  BY THE COURT:


                                  /s/Terrence G. Berg
                                  TERRENCE G. BERG
                                  United States District Judge




                                    11
